              Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.1 Page 1 of 12
AO I 00 (Rev . 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT                             Cou T
                                                                     for the
                                                                                                                   JUL 1 8 2019
                                                         Southern District of California
                                                                                                           CU:: h ~; US Li !S l f-::, C 1 COUHT
              In the Matter of the Search of                                                          Sou -! Hf'-"N
                                                                                                              ._ r. ,
                                                                                                                      DI S fH!Cl OF CALI FORN IA
                                                                                                                                             DEPUTY
                                                                        )                             L:}y
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No.
                                                                        )
         One Samsung SM-J260TI cellular phone
               IMEI: 352475/1 D/360247/8                                )
                                                                        )
                                                                                                      '19MJ 301 0
                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

 See Attachment A, incorporated herein by reference
located in the               Southern              District of - - - - -
                                                                       California , there is now concealed (identify the
                     - - - --         ---                                -------
person or describe the prop erty to be seized) :

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   ~ evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                        Offense Description
        8 U.S .C. § 1324(a)(1)(A)(ii)                           Transportation of Certain Aliens and Aiding and Abetting
        and (v)(II)
           The application is based on these facts :
        See attached Affidavit of Agent Derek Nowak, United States Border Patrol

           r'lf   Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ __ _ _ ) is requested
             under 18 U.S .C. § 3 I 03a, the basis of which is set forth on the attached sheet.


                                                                        ~2~                                  00,.;---

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                               Hon. Karen S. Crawford , United States Magistrate Judge
                                                                                              Printed name and title
         Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.2 Page 2 of 12
i'




                                     ATTACHMENT A

                             PROPERTY TO BE SEARCHED

            The property to be searched in connection with an investigation of violation
     of Title 8, United States Code, Section 1324(a)(l)(A)(ii) and (v)(II), Transportation
     of Certain Aliens and Aiding and Abetting, is one Samsung SM-J260TI cellular
     phone, IMEI: 352475/lD/360247/8 (the "Target Device").

            The Target Device is currently in the possession of the United States Border
     Patrol as evidence and being held at 211 W. Aten Rd. Imperial, CA 92251.
         Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.3 Page 3 of 12
,,


                                        ATTACHMENT B

           Authorization to search Target Device described in Attachment A includes the
     search of disks, memory cards, deleted data, remnant data, slack space, and
     temporary or permanent files contained on or in the Target Device for evidence
     described below. The seizure and search of the Target Device shall follow the search
     methodology described in the attached affidavit submitted in support of the warrant.

            The evidence to be seized from the cellular/mobile telephone will be
     electronic records, communications, and data such as emails, text messages, chats,
     and chat logs from various third-party applications, photographs, audio files, videos,
     and location data, for the period of March 7, 2019 to May 7, 2019:

           a.     tending to identify attempts to smuggle aliens from Mexico into the
                  United States;

           b.     tending to identify accounts, facilities, storage devices, and/or
                  services-such as email addresses, IP addresses, and phone numbers-
                  used to facilitate the smuggling of aliens from Mexico into the United
                  States;

           c.     tending to identify co-conspirators, criminal associates, or others
                  involved in the smuggling of aliens from Mexico into the United States;

           d.     tending to identify travel to or presence at locations involved in the
                  smuggling aliens from Mexico into the United States, such as stash
                  houses, load houses, or delivery points;

           e.     tending to identify the user of, or persons with control over or access
                  to, cellular/mobile telephone(s); and/or

           f.     tending to place in context, identify the creator or recipient of, or
                  establish the time of creation or receipt of communications, records, or
                  data involved in the activities described above.

     which are evidence of violations of Title 8, United States Code, Section
     1324(a)(l)(A)(ii) and (v)(II), Transportation of Certain Aliens and Aiding and
     Abetting.
A-~              Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.4 Page 4 of 12
v..'t~

         1                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
         2
                   I, Derek Nowak, having been duly sworn, declare and state as follows:
         3
                                                          I
         4
                                                 INTRODUCTION
         5
                   1.     I make this affidavit in support of an application for a warrant to search one
         6
             Samsung SM-J260TI cellular phone, IMEi: 352475/lD/360247/8 ("Target Device"), and
         7
             seize evidence of crimes, specifically violations of Title 8, United States Code, Section
         8
             1324(a)(l)(A)(ii) and (v)(II), Transportation of Certain Aliens and Aiding and Abetting
         9
             (Felony) (the "Target Offenses").
      10
                   2.     Target Device was seized at the time of Rafael Ramiro-Medina's (RAMIRO)
      11
             arrest for the Target Offenses on May 7, 2019, near Calexico, California. On his post-arrest
      12
             Property Inventory Form, RAMIRO claimed ownership of the Target Device. The Target
      13
             Device is currently in the possession of United States Border Patrol ("USBP") at 211 W.
      14
             Aten Rd. Imperial, CA 925 51.
      15
                   3.     This search of the Target Device supports an investigation and prosecution of
      16
             RAMIRO for the Target Offenses. Based on the information below, there is probable cause
      17
             to believe that a search of the Target Device, as described in Attachment A, will produce
      18
             evidence of the Target Offenses, as described in Attachment B.
      19
                   4.     The following is based upon my experience and training, investigation, and
      20
             consultation with other law enforcement agents and officers experienced in alien
      21
             smuggling and immigration violations, including the Target Offenses. The evidence and
      22
             information contained herein was developed from interviews and my review of documents,
      23
             reports, and evidence related to this case. Because I make this affidavit for the limited
      24
             purpose of obtaining a search warrant for the Target Device, it does not contain all of the
      25
             information known by me or other federal agents regarding this investigation, but only sets
      26
             forth those facts believed to be necessary to establish probable cause. Dates and times are
      27
             approximate, and refer to Pacific Standard Time (PST) unless otherwise specified.
      28
         Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.5 Page 5 of 12




 1                                               II
 2                      AFFIANT'S EXPERIENCE AND TRAINING
 3         5.    I am an Agent with the United States Border Patrol (USBP) within the
 4 Department of Homeland Security. I have been a USBP Agent since September 5, 2011
 5 having completed the United States Border Patrol Academy at the Federal Law
 6 Enforcement Training Center (FLETC) in Artesia, New Mexico. As part of this training,
 7 I attended criminal investigation training that included course studies in, among other
 8 things, criminal law, constitutional law, search and seizures, and courtroom procedure.
 9         6.    As a USBP Agent, I am a Federal Law Enforcement Officer within the
1O meaning of Rule 41 of the Federal Rules of Criminal Procedure, that is, a government agent
11 engaged in the enforcement of the criminal laws of the United States, and thereby
12 authorized to request issuance of federal search and seizure warrants. As a USBP Agent,
13 my responsibilities include the investigation of possible violations of Immigration and
14 Nationality laws (Title 8, United States Code), including alien smuggling in violation of
15 Title 8, United States Code, Section 1324, and related offenses.
16         7.    My work as a USBP Agent includes investigations related to unlawful aliens
17 and alien smuggling.      In the course of my duties, I have worked as the case agent
18 conducting specific alien smuggling and illegal entry investigations. During my
19 assignments, I have participated in interviews of defendants and witnesses relative to their
20 illegal entry and alien smuggling. Through my observations and these interviews, I have
21   gained a working knowledge and insight into the operational habits of unlawful aliens and
22 alien smugglers, with particular emphasis on those who attempt to illegally enter, transport,
23 harbor, or smuggle unlawful aliens into the United States from Mexico.
24         8.    Through the course of my training, investigations, work experience, and
25 conversations with other law enforcement personnel, I am aware that it is a common
26 practice for alien smugglers to work in concert with other individuals, and they do so by
27 utilizing cellular telephones, pagers, and portable radios to maintain communications with
28 co-conspirators in order to further their criminal activities. As an agent with the USBP, I
                                                 2
        Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.6 Page 6 of 12




 1 am aware from my participation in alien smuggling cases that telephones are often used by
 2 load drivers to communicate with smugglers. Typically, load drivers transporting aliens
 3 within the United States are in telephonic contact with co-conspirators immediately prior
 4 to and following the entry of unlawful aliens into a load vehicle, at which time they receive
 5 instructions on where and when to pick up the unlawful aliens and where to deliver them.
 6        9.     Based upon my training and experience as a U.S. Border Patrol Agent, and
 7 consultations with law enforcement officers, I submit the following:
                a.    Alien smugglers will use cellular telephones because they are mobile
 8
                      and they have instant access to telephone calls, email, Internet, social
 9                    media applications, and text and voice messages.
10               b.    Alien smugglers will use cellular telephones because they are able to
11                     monitor the progress of their illegal cargo while the conveyance is in
                       transit.
12
13               C.    Alien smugglers and their accomplices will use cellular telephones
                       because they can easily arrange and/or determine what time their illegal
14                     cargo will arrive at predetermined locations within the United States.
15
                 d.    Alien smugglers will use cellular telephones to direct drivers to
16                     synchronize an exact drop off and/or pick up time of their illegal cargo.
17               e.    Alien smugglers will use cellular telephones to notify or warn their
18                     accomplices of law enforcement activity, including the presence and
                       location of marked and unmarked units, as well as the operational status
19                     of Border Patrol checkpoints or Ports of Entry within the United States.
20
                 f.    Alien smugglers will often use cellular phones and smart devices to
21                     guide illegal aliens who are crossing into the United States, providing
                       them instructions as to where to go and what to do during a smuggling
22
                       event. This is often done from over watch positions on high ground in
23                     Mexico or at the border fence. This allows smugglers to remotely
                       control the actions of the smuggled aliens, while insulating themselves
24
                       from criminal prosecution.
25
                 g.    Conspiracies involving alien smuggling often generate many types of
26                     evidence including, but not limited to, cellular phone-related evidence
27                     such as voicemail messages referring to the arrangements of travel and
                       payment, names, photographs, text messages, and phone numbers of
28                     co-conspirators.
                                                 3
        Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.7 Page 7 of 12




 1         10.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 2 modules, are smart cards that store data for cellular telephone subscribers. Such data
 3 includes user identity, location and phone number, network authorization data, personal
 4 security keys, contact lists and stored text messages. Much of the evidence generated by a
 5 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
 6 been utilized in connection with that telephone.
 7         11.   Based upon my training and experience as a USBP Agent, and consultations
 8 with law enforcement officers experienced in smuggling investigations, and all the facts
 9 and opinions set forth in this affidavit, I have learned that cellular/mobile telephones often
10 contain electronic records, phone logs and contacts, voice and text communications, and
11   data such as emails, text messages, chats and chat logs from various third-party
12 applications, photographs, audio files, videos, and location data. This information can be
13 stored within disks, memory cards, deleted data, remnant data, and temporary or permanent
14 files contained on or in the cellular/mobile telephone. Specifically, based upon my training
15 and education, I have learned that searches of cellular/mobile telephones associated with
16 smuggling investigations yield evidence:
17         a.    tending to identify attempts to smuggle aliens from Mexico into the United
                 States;
18
19        b.     tending to identify accounts, facilities, storage devices, and/or services-such
20               as email addresses, IP addresses, and phone numbers-used to facilitate the
                 smuggling of aliens from Mexico into the United States;
21
22         C.    tending to identify co-conspirators, criminal associates, or others involved in
23               the smuggling of aliens from Mexico into the United States;
24
          d.     tending to identify travel to or presence at locations involved in the smuggling
25
                 aliens from Mexico into the United States, such as stash houses, load houses,
26               or delivery points;
27
28
                                                  4
         Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.8 Page 8 of 12



           e.     tending to identify the user of, or persons with control over or access to,
 1
                  cellular/mobile telephone( s); and/or
 2
 3         f.     tending to place in context, identify the creator or recipient of, or establish the
 4                time of creation or receipt of communications, records, or data involved in the
                  activities described above.
 5
                                                    III
 6
                               STATEMENT OF PROBABLE CAUSE
 7
           12.    On May 7, 2019, at approximately 5:00 p.m., United States Border Patrol
 8
     Agent (BPA) A. Yepez observed from a Remote Video Surveillance System (RVSS) four
 9
     individuals swimming northbound across the All-American Canal (AAC) approximately
10
     12 miles east of the Calexico, West Port of Entry. In this area, a metal wall that is
11
     approximately 20 feet tall marks the United States-Mexico border. The AAC is a man-
12
     made irrigation canal that runs east to west north of the wall and is approximately one
13
     quarter of a mile north of the wall in this area. Access to the area south of the AAC (between
14
     the AAC and wall) is restricted to Imperial Irrigation District employees and BP As through
15
     locked gates.
16
           13.    BP A Yepez monitored the four individuals as they reached the north bank of
17
     the AAC, exited the canal, and ran northbound into some thick brush.
18
           14.    Approximately 20 minutes later, Supervisory BP A A. Mills observed the four
19
     individuals run northbound from the brush through an agricultural field toward Highway
20
     98. Highway 98 is approximately one quarter of a mile north of the AAC in this area. In
21
     response to BPA Mills' observations, RVSS operators observed the four individuals run to
22
     the south side of Highway 98 and lay down. Within minutes, BP A Mills observed a silver
23
     coupe, later identified as a 2000 BMW M3 bearing California License Plate 8G0S 108 (the
24
     "Vehicle") travelling slowly on Highway 98. The Vehicle stopped just west of the four
25
     individuals' location, made a U-tum, and stopped again. All four individuals boarded the
26
     Vehicle, and the Vehicle began travelling east on Highway 98.
27
28
                                                    5
         Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.9 Page 9 of 12




 1         15.     BP A Alfaro pulled behind the Vehicle in a marked unit. The driver of the
 2 Vehicle, later identified as RAMIRO, then turned the Vehicle south into the dirt toward the
 3 AAC. RAMIRO stopped the Vehicle on the bank of the AAC and the four individuals
 4 exited and ran from the Vehicle into nearby brush. RAMIRO then fled in the Vehicle
 5 eastbound on the AAC bank. RAMIRO travelled approximately one half-mile on the AAC
 6 bank and then made a U-turn back westbound. During the U-turn, the Vehicle became
 7 momentarily stuck in the dirt.BP A Alfaro conducted a vehicle stop and placed RAMIRO
 8 under arrest.
 9         16.     While BP A Alfaro was engaged with RAMIRO, BPAs Camerana and
1O Kinkead located the four individuals who ran from the Vehicle hiding in the brush. Those
11 four individuals were later identified as Elmer Evelio Chama-Cahuec, Ricardo
12 Dominguez-Espinoza, Gerson Ronaldo Gomez-Chama, and Ruben Rojas-Ramos.
13 Dominguez and Rojas stated they were citizens of Mexico; Chama and Gomez stated they
14 were citizens of Guatemala. All four aliens stated they were illegally present in the United
15 States. In subsequent interviews by BPA, all four were shown a six-pack photographic line-
16 up and all four aliens identified RAMIRO as the driver of the Vehicle. The four aliens
17 further stated they were paying between $1,000 and $5 ,000 to be smuggled into the United
18 States. Dominguez further stated that he was instructed on how to cross the United States-
19 Mexico border; Dominguez was told, among other things, that a grey BMW would pick
20 the group up when they reached the highway. Rojas similarly stated that the group was
21   instructed to run north and wait for a silver BMW vehicle to pick them up.
22         17.     On May 8, 2019, a complaint was filed charging RAMIRO with
23 Transportation of Illegal Aliens (Felony) in violation of 8 U.S.C. § 1324(a)(l )(A)(ii). On
24 May 31, 2019, Ramiro was charged by indictment with four counts of Transportation of
25 Certain Aliens and Aiding and Abetting in violation of 8 U.S.C. § 1324(a)(l)(A)(ii) and
26 (v)(II), in the Southern District of California in case number 19-CR-02028-GPC.
27         18.     Based upon my experience and investigation in this case, I believe that
28 RAMIRO, as well as other persons, were involved in an ongoing conspiracy to smuggle aliens
                                                 6
        Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.10 Page 10 of 12




 1 into and within the United States. Based on my experience investigating alien smugglers, I
 2 also believe that RAMIRO may have used the Target Device to coordinate with co-
 3 conspirators regarding the smuggling of aliens into and within the United States.
 4         19.    Based on my experience and training, consultation with other law
 5 enforcement officers experienced in alien smuggling investigations, and all the facts and
 6 opinions set forth in this affidavit, I further believe that information relevant to the alien
 7 smuggling activities and co-conspirators, such as recent calls made and received, telephone
 8 numbers, contact names, electronic mail ( email) addresses, appointment dates, text
 9 messages, email messages, messages and posts from social networking sites, pictures, and
10 other digital information may be stored in the memory of the Target Device and may
11   identify other persons involved in alien smuggling activities.
12         20.    Alien smuggling conspiracies require intricate planning and coordination.
13 This often occurs days, weeks, or even months prior to the actual attempted entry and
14 smuggling activity in the United States. Co-conspirators communicate with one another in
15 efforts to ensure success in getting their valuable cargo to its destination within the United
16 States. Given this, I request permission to search the Target Device for items listed in
17 Attachment B beginning on March 7, 2019, up to and including May 7, 2019. The date
18 range for the search is based on the date of RAMIRO's arrest,as well Dominguez's and
19 Rojas' statements that they were told a vehicle matching the Vehicle driven by RAMIRO
20 would smuggle them further into the United States, evidencing RAMIRO's prior
21   knowledge and involvement in the conspiracy. Based on my training and experience,
22 RAMIRO likely would have been in communication with co-conspirators to plan and
23 coordinate this smuggle attempt in the two months leading up to his arrest.
24                                                IV
25                                      METHODOLOGY
26         21.    It is not possible to determine, merely by knowing the cellular telephone's
27 make, model and serial number, the nature and types of services to which the device is
28 subscribed and the nature of the data stored on the device. Cellular devices today can be
                                                  7
                Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.11 Page 11 of 12

I   •




         1 simple cellular telephones and text message devices, can include cameras, can serve as
         2 personal digital assistants and have functions such as calendars and full address books and
         3 can be mini-computers allowing for electronic mail services, web services and rudimentary
         4 word processing. An increasing number of cellular service providers now allow for their
         5 subscribers to access their device over the internet and remotely destroy all of the data
         6 contained on the device. For that reason, the devices may only be powered in a secure
         7 environment or, if possible, started in "flight mode," which disables access to the network.
         8 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
         9 equivalents and store information in volatile memory within the device or in memory cards
        10 inserted into the devices. Current technology provides some solutions for acquiring some
        11   of the data stored in some cellular telephone models using forensic hardware and software.
        12 Even if some of the stored information on the device may be acquired forensically, not all
        13 of the data subject to seizure may be so acquired. For devices that are not subject to
        14 forensic data acquisition or that have potentially relevant data stored that is not subject to
        15 such acquisition, the examiner must inspect the device manually and record the process
        16 and the results using digital photography. This process is time and labor intensive and may
        17 take weeks or longer.
        18         22.    Following the issuance of this warrant, I will collect the Target Device and
        19 subject them to analysis. All forensic analysis of the data contained within the Target
        20 Device and their memory cards will employ search protocols directed exclusively to the
        21   identification and extraction of data within the scope of this warrant.
        22         23.    Based on the foregoing, identifying and extracting data subject to seizure
        23 pursuant to this warrant may require a range of data analysis techniques, including manual
        24 review, and, consequently, may take weeks or months. The personnel conducting the
        25 identification and extraction of data will complete the analysis within ninety (90) days of
        26 the date the warrant is signed, absent further application to this court.
        27 II
        28 II
                                                           8
        Case 3:19-mj-03010-KSC Document 1 Filed 07/18/19 PageID.12 Page 12 of 12




 1                                                 V
 2                                         CONCLUSION
 3         24.   Based on all of the facts and circumstances described above, my training and
 4 experience, and consultations with other law enforcement officers, there is probable cause
 5 to conclude that Defendant utilized the Target Device to facilitate the smuggling of
 6 unlawful aliens in violation of Title 8, United States Code, Section 1324.
 7         25.   Because the Target Device was promptly seized during the investigation of
 8 Defendant's smuggling activities and has been securely stored with RAMIRO's personal
 9 property, there is probable cause to believe that evidence of illegal activities committed by
10 Defendant continues to exist on the Target Device. As stated above, the date range for this
11   search is from March 7, 2019 through May 7, 2019.
12         26.   Based upon my experience and training, consultation with other agents in
13 Alien Smuggling investigations, consultation with other sources of information, and the
14 facts set forth herein, I believe that the items to be seized set forth in Attachment B
15 (incorporated herein) are likely to be found in the property to be searched described in
16 Attachment A (incorporated herein). Therefore, I respectfully request that the Court issue
17 a warrant authorizing me, or another federal law enforcement agent specially trained in
18 digital evidence recovery, to search the items described in Attachment A, and seize the
19 items listed in Attachment B.
20         I declare under penalty of perjury that the foregoing is true and correct.
21
22                                       ~~ Derek Nowak
23                                          Border Patrol Agent, United States Border Patrol
24                                                      . <,   -1¼..-
           Sworn to and subscribed before me this        o          day of July, 2019.
25
26
27                                          T   HO . KAREN S. CRAWFORD
28                                          UNITED STATES MAGISTRATE JUDGE

                                                  9
